Citation Nr: 1134692	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected chronic pansinusitis.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to service-connected sinusitis.  

4.  Entitlement to service connection for bronchial asthma, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1967 to June 1978, with an additional period of reserve service following this.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a Travel Board Hearing in May 2011.  A transcript is associated with the claims file.

The issues of entitlement to service connection for diabetes, GERD, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has flare-ups of sinusitis on a daily basis, and the disorder is productive of pain; the Veteran has not had surgery for the disorder, and treatment is managed with antibiotic therapy.  

2.  Evidence received since the last final decision of record, which denied service connection for diabetes, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 30 percent for pansinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.97, Diagnostic Codes 6510-6514 (2010).  

2.  New and material having been received, the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for an increase in rating.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Regarding the claim to reopen a claim for entitlement to service connection for diabetes, the Board finds that new and material evidence has been received, and thus any defect with regard to notice on that claim is moot.  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for an increase in rating, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including a VA examination report.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examination which, in concert with testimony regarding symptoms, is adequate to resolve the issue on appeal; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis-Increased Rating/Sinusitis

The Veteran in this case is currently in receipt of a 30 percent rating for service-connected sinusitis.  He contends, in essence, that his disability evaluation is of greater severity than what is contemplated by this rating.  

The Veteran was last examined by VA in June 2004, where it was reported that sinusitis was experienced three to four times annually, and that courses of antibiotic treatment were required to address the symptoms.  No history of surgical treatment for the sinuses was reported.  Essentially, the Veteran maintains that his condition has grown in severity, and that he now must deal with painful sinus symptoms on a daily basis.  The Veteran has not ever been given surgical treatment for his pansinusitis, and while he has reported an increase in frequency of painful flare-ups, he maintained at his May 2011 Travel Board hearing that he never had an operation performed to help treat his sinus pain.  

The Board notes that the age of an examination is not, in itself, a necessary reason to remand; however, the Board must have an accurate representation of the disability picture before a rating can be assigned.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Although the last VA examination of record is fairly dated, the Board does not, in this case, deem that a remand for more recent findings is necessary.  The reason for this, is that the rating schedule provides for a maximum disability rating of 50 percent following radical surgery with chronic osteomyelitis or, for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula.  That is, in order for the Veteran to qualify for the 50 percent rating, he must have had repeated surgeries and/or radical surgery on his sinuses which have been less than effective (i.e. still productive of purulent discharge and crusting and/or osteomyelitis).  In the current case, the Veteran does not have a surgical history, and has maintained that he has not received an operation for his sinus condition.  Quite simply, the Veteran does not meet the basic threshold requirement to qualify for the 50 percent rating, and his claim for an increase must be denied.  

The Board does not doubt that the sinus pain has increased over the years as reported; however, VA cannot go beyond the regulatory guidelines in order to assign a higher rating.  Should the Veteran show that his disability is so unique as to fall outside of the norm, he would potentially be entitled to consideration of an extraschedular rating.  The Board does not, however, find that such a unique situation exists in this case.  Indeed, the 30 percent schedular rating currently in effect (and in effect since the filing of the claim) contemplates (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula.  The Veteran essentially states that he has headache and pain on a daily basis, and the record indicates that antibiotics have been necessary three to four times a year as of 2004.  These symptoms are fully considered in the 30 percent rating, and although the Veteran is currently unemployed (last worked in 2007), there is nothing of record suggesting that the sinusitis caused a marked interference with employment or that frequent hospitalization was necessary.  As such, the Board affirms that the 30 percent schedular rating adequately contemplates the Veteran's symptoms, and that there is no need for a referral to the Director of VA's Compensation and Pension Service for an extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

New and Material Evidence-Diabetes Mellitus

The Veteran was initially denied service connection for diabetes in an August 1999 rating decision.  The basis for this denial, was that there was no evidence indicating that the Veteran's diabetes was caused by service-connected sinusitis.  The decision was not appealed, and it became final within a year of notification to the Veteran.  

Essentially, the Veteran has come forward with his current claim, stating that new and material evidence does exist to warrant a reopening.  He has introduced a new theory of entitlement to his claim, and has also put forth contentions which are supportive of that theory.  Indeed, instead of arguing a secondary relationship between diabetes and service-connected sinusitis, the Veteran now asserts that he was exposed to herbicides while serving in Thailand as a mechanic assigned to support C-141 cargo airlift operations.  The Veteran states that he was at Korat Air Base (AB) and U-tapao AB during a temporary duty assignment, and that he witnessed herbicide use at these facilities.  In hearing testimony before the Board, the Veteran's spouse reported that the Veteran returned from his temporary duty in Thailand, to his permanent duty station in Hawaii, and then took leave to Long Beach, California, to visit her.  She states that the Veteran reported feeling ill because of his experiences in Thailand shortly after his return.  

The Veteran's assertion of being exposed to herbicides and his wife's confirmation of the Veteran feeling ill after visiting Thailand are new evidentiary submissions, in that these statements were not of record at the time of the last finalized denial.  Moreover, the submission of these statements is material, in that they do suggest the potential exposure to herbicides while the Veteran was in temporary duty status in Thailand. 

The Veteran served as a C-141 mechanic in the Air Force, with service in the Pacific Air Forces (PACAF).  Visitation to Thailand is not inconsistent with the type of service he rendered.  As such, the Board will reopen the claim of service connection for diabetes mellitus.  See 38 C.F.R. § 3.156.  


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected chronic pansinusitis is denied.  

New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus is reopened; to that extent only, the claim is granted.  


REMAND

Service Connection-Diabetes, GERD, Asthma

The above decision reopens a claim for entitlement to service connection for diabetes mellitus.  Essentially, as noted in the above decision, the Veteran contends that he had direct exposure to herbicides while on temporary duty at U-tapao and Korat Air Bases in Thailand in April 1972.  

The Veteran's testimony appears to be credible.  Indeed, his DD Form 214 reflects nearly three months of foreign service; however, there is nothing in the claims file corroborating the location of the foreign service.  The service personnel records are not currently in the claims file.    

As noted above, the presumptions associated with herbicide exposure during the Vietnam War extend only to those Veterans who had actual "boots on the ground" service inside the land or inland waterways of the Republic of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309; Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era"; notifying the appellant appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. See Id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas- Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

The U.S. Army and Joint Services Records Research Center (JSRRC), the repository for unit histories of Army, Navy, and Air Force records, should be contacted to determine whether herbicides were used at U-tapao AB or Korat AB at any time within April 1972.  Moreover, any April 1972 shipment of herbicides through the aerial port at Korat/U-tapao, to include via C-141 aircraft, should also be noted by this agency.  If such information cannot be verified, documentation must be made in the record.  The Veteran is reminded that he may also supply additional, non-official sources of verification, such as letters from fellow service members who were with him in Thailand and who also can attest to the usage/shipment of herbicides through the bases identified in the claim.  

With regard to the claim of service connection for GERD and asthma, the Veteran asserts that his pansinusitis, to include treatment for the disorder, caused or aggravated GERD and asthma beyond the natural course of the disease process.  The Veteran states that he has had constant issues with post-nasal drip and has used inhaler medication and nasal sprays which irritate his throat.  Regarding a current diagnosis, the Veteran has had esophageal symptoms since the 1990s, and VA clinical records confirm the presence of GERD.  A diagnosis of asthma requiring a bronchial inhaler has also been noted.  At present, the Veteran has not been afforded a VA examination addressing the etiology of his GERD or asthma.  Thus, the Veteran should be examined to determine whether it is at least as likely as not that GERD and asthma were caused or aggravated by service-connected sinusitis, to include its treatment.  Additionally, the Veteran contends that he was prescribed remedies such a Maalox to deal with gastrointestinal symptoms in service.  The examiner should thus also opine as to whether GERD has causal origins in active service in the U.S. Air Force.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, any outstanding VA treatment records should be added to the claims file and the Veteran's service personnel records should be obtained.  Moreover, should the Veteran have any additional and relevant private medical records, he should supply copies to VA, or, identify the treatment (along with a signed waiver) so that VA may obtain copies for him.  

2.  Unless the Veteran's service personnel records verify that the Veteran did not have temporary duty in Thailand, as he alleges, undertake all required development, including as indicated by the instructions in VA Fast Letter 09-20 (May 6, 2009) (or any superseding instructions), and send a request to the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service at Korat Air Base and U-tapao Air Base in Thailand in April 1972.  All documentation of such efforts and responses should be added to the claims file.  The AOJ should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.  were used.    

3.  Schedule the Veteran for a comprehensive VA gastrointestinal and pulmonary examination to determine the etiology of GERD and bronchial asthma.  The examiners are asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that service-connected sinusitis, to include its treatment, caused or aggravated GERD and/or asthma beyond the natural course of the disease process.  Additionally, the examiner should also provide an opinion as to whether it is at least as likely as not that GERD had causal origins in active military service. 

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


